DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (20190296088, cited by Applicant), Kim hereinafter.
Regarding claim 1, Kim discloses a display device, comprising: a red pixel unit (PX1, ¶ [156], fig. 7) which comprises a light emitting element (blue OLED, ¶ [119], fig. 9), a light conversion element (250R, ¶ [53], fig. 4) and a color filter (230R), wherein the light emitting element (blue OLED) emits a blue light that then passes through the light conversion element (250R) (¶ [74]) and the color filter (230R) and the blue light is converted into a red light while passing through the light conversion element (250R); a green pixel unit (PX2) which comprises a light emitting element (blue OLED), a light conversion element (250G) and a color filter (230G), wherein the light emitting element (blue OLED) emits a blue light that then passes through the light conversion element (250G) and the color filter (230G) and the blue light is converted into a green light while passing through the light conversion element (250G); and a blue pixel unit (PX3) which comprises a light emitting element (blue OLED) and a color filter (250B, ¶ [87]), wherein the light emitting element (blue OLED) emits a blue light that then passes through the color filter (250B); wherein the red pixel unit (PX1) has a lighting area greater than a lighting area of the blue pixel unit (PX3) and less than a lighting area of the green pixel unit (PX2) (¶ [120] fig. 7).
Regarding claim 8, Kim discloses that the light emitting element (blue OLED) of the red pixel unit (PX1), the light emitting element (blue OLED) of the green pixel unit (PX2) and the light emitting element (blue OLED) of the blue pixel unit (PX3) respectively comprises an organic light emitting element (blue OLED, ¶ [119], fig. 9) or a micro light emitting element.
Regarding claim 9, Kim discloses that the light conversion element (250R) of the red pixel unit (PX1) and the light conversion element (250G) of the green pixel unit (PX2) respectively comprises a matrix material and a light conversion material (251R & 251G, ¶ [65]) dispersed in the matrix material.
Regarding claim 10, Kim discloses that the light conversion material comprises a fluorescent material (¶ [65]), a phosphorescent material, a quantum dot material, other suitable material or a combination of the foregoing materials.
Regarding claim 11, Kim discloses that the color filter (230R) of the red pixel unit (PX1), the color filter (230G) of the green pixel unit (PX2), and the color filter (251B) of the blue pixel unit (PX3) respectively comprises a photoresist material or an ink material or a filling element with scattering particles (255, ¶ [65]).
Regarding claim 12, Kim discloses that the color filter (251B) of the blue pixel unit (PX3) comprises a transparent filling element or a filling element with scattering particles (255, ¶ [84]).
Regarding claim 13, Kim discloses a material of scattering particles (255) comprises TiO2 (¶ [76]) or contains titanium, zirconium, aluminum, indium, zinc, tin, antimony, silicon, gold, silver, copper, platinum, iron, cobalt, nickel and manganese.
Regarding claim 14, Kim discloses that display device, comprising: a first pixel unit (PX1, ¶ [156], fig. 7), comprising a light emitting element (blue OLED, ¶ [119], fig. 9), a light conversion element (250R) and a color filter (230R), wherein the light emitting element (blue OLED) emits a light that then passes through the light conversion element (250R) and the color filter (230R) (¶ [74]); and a second pixel unit (PX2), comprising a light emitting element (blue OLED), a light conversion element (250G) and a color filter (230G), wherein the light emitting element (blue OLED) emits a light that then passes through the light conversion element (250G) and the color filter (230G); wherein the first pixel unit (PX1) and the second pixel unit (PX2) have different lighting areas (¶ [120] fig. 7).
Regarding claim 15, Kim discloses that the light emitting element (blue OLED) of the first pixel unit (PX1) and the light emitting element (blue OLED) of the second pixel unit (PX2) emit a blue light (¶ [119]).
Regarding claim 17, Kim discloses that the light conversion element (250R) of the first pixel unit (PX1) and the light conversion element (250G) of the second pixel unit (PX2) respectively comprises a matrix material and a light conversion material (251R & 251G, ¶ [65]) dispersed in the matrix material.
Regarding claim 18, Kim discloses that the light conversion material comprises a fluorescent material (¶ [65]), a phosphorescent material, a quantum dot material, other suitable material or a combination of the foregoing materials.
Regarding claim 19, Kim discloses that the light emitting element (blue OLED) of the first pixel unit (PX1) and the light emitting element (blue OLED) of the second pixel unit (PX2) respectively comprises an organic light emitting element (blue OLED, ¶ [119]) or a micro light emitting element.
Regarding claim 20, Kim discloses that the color filter (230R) of the first pixel unit (PX1) and the color filter (230G) of the second pixel unit (PX2) respectively comprises a photoresist material (¶ [94]) or an ink material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20190296088, cited by Applicant), Kim hereinafter, in view of Park et al. (20210074769), Park hereinafter.
Regarding claims 2-7, the claims are limiting the difference between the lighting areas of the red pixel unit, the green pixel unit and the blue pixel unit.
However, Kim is silent about the lighting area size of the red pixel unit, the green pixel unit and the blue pixel unit.
Meanwhile, the same field of endeavor, Park discloses that the areas (LA1, LA2 and LA3, ¶ [323], fig. 39) of the blue pixel unit (TA1, ¶ [193]), the green pixel unit (TA2, ¶ [195]) and the red pixel unit (TA1, ¶ [196]) can be modified in size making it smaller or larger as desired, in order to further improve the color purity and color reproducibility of the color displayed by the display device.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the lighting area size of the red pixel unit, the green pixel unit and the blue pixel unit within the rages as claimed in claims 2-7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art, in order to further improve the color purity and color reproducibility of the color displayed by the display device.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20190296088, cited by Applicant), Kim hereinafter, in view of Logunov et al. (20170279247), Logunov hereinafter.
Regarding claim 16, Kim discloses the claimed invention according to claim 14.
However, Kim fails to exemplify that the light emitting element of the first pixel unit and the light emitting element of the second pixel unit emit an ultraviolet light.
In the same field of endeavor, Logunov discloses a color converting element can be irradiated with blue, UV, or near-UV light, a phosphor may convert the light into longer red, yellow, green, or blue wavelengths.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the light emitting element of the first pixel unit and the light emitting element of the second pixel unit emit an ultraviolet light as taught by Logunov in the device of Kim, since is well known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879